The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2014

                                       No. 04-14-00700-CR

                                   Omar ADAME-MOLINA,
                                         Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                    Trial Court No. 2573
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
        The clerk’s record was filed on October 9, 2014, but did not contain a signed order from
the trial court. After a request from this court that the trial judge sign an order, a supplemental
clerk’s record containing a signed order was filed on October 16, 2014. However, the trial court
has not signed a Certification of Defendant’s Right to Appeal. Texas Rule of Appellate
Procedure 25.2 requires the trial judge to “enter a certification of the defendant’s right of appeal
each time it enters a judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2).
This court has requested such a certification, but none has been filed.

       Accordingly, the trial court is hereby ORDERED to “enter a certification of the
defendant’s right of appeal” and cause to be filed in this court a supplemental clerk’s record
containing the certification no later than October 29, 2014.

       It is so ORDERED on the 22nd day of October, 2014.

                                                      PER CURIAM


ATTESTED TO:         ____________________________
                     Keith E. Hottle
                     Clerk of Court